          Case 1:19-cr-00681-NRB Document 29 Filed 03/11/21 Page 1 of 1




                                    March 10, 2021


  BY ECF
  Honorable Naomi Reice Buchwald
  United States District Judge
  Southern District of New York
  500 Pearl Street
  New York, NY 10007

        Re:   United States v. Miguel Angel Martinez
              19 Cr. 681 (NRB)

  Dear Judge Buchwald:

         I write, with the consent of the government, to request an adjournment of the
  status conference in the above referenced matter currently scheduled for March 17,
  2021. Since the last request for an adjournment, the parties were able to satisfy
  the requisite conditions for safety valve consideration and the government has just
  conferred a plea offer. Additional time is now required to consider that offer and
  prepare for an anticipated change of plea hearing.

       Therefore, I respectfully request an adjournment to a date in late April, 2020.
  Mr. Martinez consents to the exclusion of time under the Speedy Trial Act.
Application granted. The status
conference is adjourned until April
                                               Respectfully submitted,
28, 2021 at 11:00 a.m. The Court
excludes time under the Speedy
                                               /s/ Amy Gallicchio
Trial Act through that date. See
                                               _____________________________
18 U.S.C. § 3161(h)(7)(A).
SO ORDERED.                                    Amy Gallicchio
                                               Assistant Federal Defender
                                               O: 212-417-8728
                                               M: 917-612-3274

  Cc:    AUSA Emily Johnson




                                             Dated:     New York, New York
                                                        March 11, 2021
